UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2309


ANNIE FANT,

                 Plaintiff - Appellant,

          v.

WAL-MART STORES, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:15-cv-00474-JAG)


Submitted:    February 25, 2016            Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Annie Fant, Appellant Pro Se. Antoinette Morgan Walker, MORRIS &
MORRIS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Annie Fant appeals the district court’s order dismissing her

complaint under Fed. R. Civ. P. 12(b)(6).    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court. Fant v. Wal-Mart Stores,

Inc., No. 3:15-cv-00474-JAG (E.D. Va. Oct. 7, 2015).     We grant

Fant’s motion for leave to proceed in forma pauperis, but deny as

moot her motion to expedite the decision.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2